                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:13CR332

        vs.
                                                                          ORDER
DEJUAN WYNNE,

                        Defendant.

       Defendant Dejuan Wynne appeared before the court on January 24, 2019 on a Petition for
Offender Under Supervision [47]. The defendant was represented by Assistant Federal Public
Defender Kelly M. Steenbock and the United States was represented by Assistant U.S. Attorney
John E. Higgins.
       Through his counsel, the defendant waived his right to a probable cause hearing on the
Petition pursuant to Fed. R. Crim. P. 32.1(b)(1). I find that the Petition alleges probable cause and
that the defendant should be held to answer for a final dispositional hearing before Senior Judge
Smith Camp.
       The government moved for detention.          However, the defendant is in state custody.
Therefore, the government’s oral motion for detention shall be held in abeyance.
               IT IS ORDERED:
       1.      A final dispositional hearing will be held before Senior Judge Smith Camp in
Courtroom No. 2, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, on March 21, 2019 at 10:00 a.m. The defendant must be present in person.
       2.      The government's motion for detention pursuant to the Bail Reform Act is held in
abeyance pending the defendant's coming into federal custody.
       3.      The U.S. Marshal is authorized to return the defendant to the custody of Nebraska
state authorities pending the final disposition of this matter and the U.S. Marshal for the District
of Nebraska is directed to place a detainer with the correctional officer having custody of the
defendant.
       Dated this 24th day of January, 2019.
                                                      BY THE COURT:


                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
